 

SECOND AMENDMENT TO

 

AMENDED AND RESTATED STOCKHOLDER RIGHTS AGREEMENT OF

 

ECO-STIM ENERGY SOLUTIONS, INC.

 

This Second Amendment to the Amended and Restated Stockholder Rights Agreement
of Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”), is
entered into and effective as of August 25, 2017 (this “Second Amendment”), by
and between the Company and the undersigned Stockholders, with respect to that
certain Amended and Restated Stockholder Rights Agreement dated March 3, 2017
between the Company and the Stockholders identified therein (as amended to date,
the “Rights Agreement”). Capitalized terms used but not defined herein shall
have the meaning ascribed to each such term in the Rights Agreement.

 

Recitals

 

  A. A new member of the Board of Directors has been appointed to the Audit
Committee of the Board of Directors, such that the Audit Committee has three (3)
members as required by Section 5605(c)(2)(A) of the National Association of
Securities Dealers Automated Quotations (the “NASDAQ”) Listing Rules (the
“NASDAQ Rules”), and no FTP Investor Directors are members of the Audit
Committee.         B. In connection with such appointment, it has been proposed
that the Rights Agreement be amended as provided herein so as to remove the
requirement that one of the FTP Investor Directors satisfy the independence or
other qualification requirements imposed by the Exchange Act or rules and
regulations of any National Securities Exchange for audit committee purposes.  
      C. Pursuant to Section 7.09 of the Rights Agreement, except with respect
to certain circumstances not relevant here, the Rights Agreement may be amended,
supplemented, or otherwise modified pursuant to an instrument in writing
executed by the Company, the FTP Investors, and Stockholders holding a majority
of the issued and outstanding shares of Common Stock owned by Stockholders (the
FTP Investors and such Stockholders, the “Requisite Stockholders”), and such
written amendment or modification will be binding upon the Company, each
Stockholder and each Other Investor.         D. The undersigned Stockholders
constitute the Requisite Stockholders.

 

Amendment

 

NOW, THEREFORE, the Rights Agreement is hereby amended as follows:

 

1. Clause (i) of Section 2.01 of Article II is hereby amended and restated in
its entirety to provide as follows:

 



“(i) on each occasion when directors are nominated for election by the Company’s
stockholders, the FTP Investors will be entitled to nominate three (3) members
of the Board of Directors of the Company, and each Stockholder shall vote all
voting securities (including all voting Shares) owned by such Stockholder or
over which such Stockholder has voting control, and shall take all other
necessary or desirable actions within his, her or its control, to elect to the
Board each person so nominated by the FTP Investors (each member of the Board of
Directors, a “Director” and, collectively, the “Board”; each Director nominated
by the FTP Investors, the “FTP Investor Nominees”, and upon election to the
Board, the “FTP Investor Directors”); and”

 



2. Except as amended by this Second Amendment, the Rights Agreement remains the
same and in full force and effect.

 

3. This Second Amendment may be executed in two or more counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Second Amendment shall become effective upon the execution of a counterpart
hereof by each party hereto and written or telephonic notification of such
execution and authorization of delivery thereof has been received by each party
hereto.

 

[Signature page(s) follow]

 

1 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ECO-STIM ENERGY SOLUTIONS, INC.

A Nevada corporation

 

By: /s/ Jon Christopher Boswell     Jon Christopher Boswell     President and
Chief Executive Officer  

 



ESES - Signature Page to

Second Amendment to Amended and Restated Stockholder Rights Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  FT SOF VII HOLDINGS, LLC       By: /s/ Brian Meyer   Name: Brian Meyer  
Title: Authorized Person

 



ESES - Signature Page to

Second Amendment to Amended and Restated Stockholder Rights Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  MANAGEMENT STOCKHOLDERS         By: /s/ Jon Christopher Boswell   Name: Jon
Christopher Boswell         By: /s/ Alexander Nickolatos   Name: Alexander
Nickolatos         By: /s/ Craig Murrin   Name: Craig Murrin

 



ESES - Signature Page to

Second Amendment to Amended and Restated Stockholder Rights Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  The Other Investors:       MR. BJARTE BRUHEIM       By: /s/ Bjarte Bruheim

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

  BIENVILLE ARGENTINA   OPPORTUNITIES MASTER FUND, L.P.         By: /s/ Donald
Stoltz   Name: Donald Stoltz   Title: Managing Member

 

ESES - Signature Page to

Second Amendment to Amended and Restated Stockholder Rights Agreement

 



 

 

 